DETAILED ACTION
This action is in reply to papers filed 8/8/2022. Claims 1-2, 5-8, 10-17, 23 and 32 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200339956A1, Published 10/29/2020.

			     	             Withdrawn Rejection(s)
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 5, filed 8/8/2022, with respect to the 35 U.S.C §112(b) rejection of claim 13 has been fully considered. The 112 (b) rejection of claim 13 has been withdrawn. It is noted that the rejection has been withdrawn as the term ‘MaxGel®’ has been canceled. 
Applicant’s arguments regarding the 103 (a) rejection of claims 1-7, 9 and 15-16 (‘Prior Art Rejection 1’) as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015) and Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013); Reference 10 in IDS filed 1/29/2010) have been fully considered. The 103 (a) rejection of claims 3-4 and 9 are moot as the claims are canceled. The 103(a) rejection of claims 1-2, 5-8 and 15-16 are withdrawn in view of amendments made to claim 1.   Claim 1 has been amended to recite, inter alia, ‘porous scaffold.’ While a ‘scaffold’ was previously recited in claim 9- it was recited in the alternative (i.e. wherein the cell growth material is a gel or scaffold).
The 103 (a) rejection of claim 8 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015) and Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013); Reference 10 in IDS filed 1/29/2010) as applied to claims 1-7, 9 and 15-16 and further in view of Kim et al. (Nat Protoc. 2015 Jul; 10(7): 985–1006.) is withdrawn in view of the withdrawal of the rejection of ‘Prior Art Rejection 1.’
Applicant’s arguments regarding the 103 (a) rejection of claims 9-10 and 12-13 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015) and Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013); Reference 10 in IDS filed 1/29/2010) as applied to claims 1-7, 9 and 15-16 and further in view of McGrath et al. (PgPub US20070231887A1, Published 10/4/2007) and Baiguera et al. (Journal of Materials Science: Materials in Medicine volume 21, pages 1353–1362 (2010)) has been fully considered. The 103 (a) rejection of claim 9 is moot in view of the cancellation of said claim. The 103 (a) rejection of claims 10 and 12-13 is withdrawn in view of the withdrawal of the rejection of ‘Prior Art Rejection 1.’
The 103 (a) rejection of claims 14 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015) and Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013); Reference 10 in IDS filed 1/29/2010) as applied to claims 1-7, 9 and 15-16  and further in view of Yucel et al. (Biomacromolecules 2010, 11, 12, 3584–3591) is withdrawn in view of the withdrawal of the rejection of ‘Prior Art Rejection 1.’
The 103 (a) rejection of claims 17 and 32 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015) and Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013); Reference 10 in IDS filed 1/29/2010) as applied to claims 1-7, 9 and 15-16 and further in view of Di Cagno et al. (PgPub 20180031465A1, Filed 11/17/2015) is withdrawn in view of the withdrawal of the rejection of ‘Prior Art Rejection 1.’ 
The 103 (a) rejection of claim 23 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015) and Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013); Reference 10 in IDS filed 1/29/2010) as applied to claims 1-7, 9 and 15-16 and further Cucullo et al. (BMC Neurosci. 2011; 12: 40.) is withdrawn in view of the withdrawal of the rejection of ‘Prior Art Rejection 1.’


			          Rejections Necessitated by Amendments 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is copied below. 

    PNG
    media_image1.png
    105
    682
    media_image1.png
    Greyscale


At issue here is that claim 4 is newly canceled. See below. 

    PNG
    media_image2.png
    28
    677
    media_image2.png
    Greyscale

Accordingly, the metes and bounds of claim 5 are unclear as the claim depends on a canceled claim. 

Claim 8, which depends from claim 1, recites the limitation "the 3D cell growth material" in lines 1-2. See below. There is insufficient antecedent basis for this limitation in the claim.

    PNG
    media_image3.png
    94
    753
    media_image3.png
    Greyscale


Note that the "cell growth material" is now cancelled in independent claim 1. See below.


    PNG
    media_image4.png
    205
    708
    media_image4.png
    Greyscale


Appropriate correction is requested. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C.
102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claim(s) 1-2, 5-7, 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015, previously cited), McGrath et al. (PgPub US20070231887A1, Published 10/4/2007, previously cited), Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013); Reference 10 in IDS filed 1/29/2010, previously cited) and Baiguera et al. (Journal of Materials Science: Materials in Medicine volume 21, pages 1353–1362 (2010), previously cited).

Claim interpretation: In order to practice compact prosecution, claim 5 is interpreted as a claim directly depending from claim 1. 


Regarding claim 1, in-part, Bani et al. teach a blood brain barrier model (Abstract; Pg. 2, para. 17) comprising (1) human brain endothelial cells (hBECs), generated from induced pluripotent stem cells (iPSCs) and wherein the iPSCs are generated from human amniotic fluid (AF) cells (Pg. 2, para. 16), (2) human astrocytes, (3) human pericytes and (4) neurons (Pg. 2, para. 26; Pg. 5-6, para. 79). Bani teaches the TEER of the model is between about 400 and 1200 Ω·cm2 (as further in claim 1, claim 15 and as in claim 16) (Pg. 5-6, para. 64-65).
However, Bani fails to teach a 3D (three dimensional) porous scaffold (as further in claim 1).
Before the effective filing date, McGrath et al. taught a 3D scaffold (as further in claim 1) for culturing two or more cells in a single chamber (Pg. 6, para. 75). McGrath teaches the 3D scaffold mimics the natural extracellular matrix and provided ample surface area to allow cell to cell interaction at a tissue-like cell density that occurs in native tissues. In one embodiment, McGrath teaches the scaffold is used to stimulate a blood brain barrier by co-culturing cerebral endothelial cells and astrocytes (Pg. 7, para. 91-92). Further, McGrath teaches the scaffolding essentially has a porous structure, having a pore size in the range of from about 15 microns to about 1000 microns (as in claim 10) (Pg. 6, para. 77). In one embodiment, McGrath teaches the scaffold consists of fibers and is coated with an extracellular matrix or matrices, such as fibronectin (as in claim 12 and claim 13) (Pg. 6, para. 76).  
However, none of Bani nor McGrath teach the cells are human primary derived non-immortalized cells (as further in claim 1).
Before the effective filing date of the claimed invention, and with further regards to claim 1 and claim 2, Urich et al. studied BBB formation in a matrigel based system (Abstract) of human primary (non-immortalized) brain endothelial cells (hpBECs), human brain vascular primary pericytes (hpPs) and human cerebral primary astrocytes (hpAs) (Pg. 7 ‘Methods’). Specifically, to study the role of these cells in BBB assembly (Pg. 6, Col. 1, para. 1), Urich teaches a matrigel experiment in which hpBECs, hpPs and hpAs, all between passage 2 and 4 (as in claim 5) are seeded on a matrigel at a ratio of 2:1:1, respectively (as in claim 6 and claim 7) (Pg. 7 ‘Methods’). Urich teaches the matrigel system resembles the complex extracellular environment (Pg. 2, Col. 1, para. 1). Urich teaches culture in a matrigel allows for free cell migration and unhindered cell-cell interactions, thereby supporting directed self-organization stimulated by all three cell types (Pg. 2, Col. 2, para. 1). Urich notes that spheroid models of primary cells have been widely used to study the mechanisms of organogenesis and the self-assembling process is spontaneous and intrinsically programmed within each cell type. Notably, Urich adds that the formation of the MCS-BBB structure is completely independent of any scaffold support where the three different cell types directly determines all interactions (Pg. 1, last paragraph). 
And although McGrath teaches a porous scaffold, none of Bani et al., McGrath et al., nor Urich et al.  teach the scaffold comprises a porosity of over 90% (as in claim 11).
Before the effective filing date of the claimed invention Baiguera et al. taught electrospinning is an efficient and cost-effective methodology for the production of polymeric fibers whose diameters range from microns down to nanometers. Baiguera adds that the great versatility of electrospinning process allows to fabricate made-on-purpose mats with selected biological and mechanical features (Pg. 1353, paragraph bridging Col. 1 and Col. 2). Towards this end, Baiguera evaluated the potential use of electrospun poly(ε-caprolactone) (PCL) micrometric and/or sub-micrometric fibrous membranes for rat hippocampal astrocyte (HA) and rat cerebro-microvascular endothelial cell (CEC) cultures. Both mats supported cell adhesion, proliferation, cellular phenotype and spreading (Abstract). The estimated porosity for all mats was around 90% (as in claim 11) (Pg. 1356, Col. 2, para. 1). It is noted that although Baiguera teaches “around 90%” and not “over 90%, as claimed, per MPEP 2144.05, generally, differences in concentration or temperature- or in this case porosity- will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Continuing, Baiguera teaches microfibrous mats allowed cellular infiltration, while both HAs and CECs were unable to migrate within the sub-micrometric fibrous mat, leaving an acellularized inner region (paragraph bridging Pg. 1357 and 1358). This finding was correlated to the presence of larger voids within electrospun PCL microfibrous mats, suggesting that the morphology should be accurately selected for the realization of a cell environment-mimicking mat. Based on their results, Baiguera teaches the proper fiber architecture can be regarded as a crucial issue to be considered in order to deal with suitable polymeric mats tailored for specific in vitro application.
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
 In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill in the art to combine the teachings of Bani et al., wherein Bani teaches a BBB model generated by co-culturing endothelial cells, pericytes and astrocytes, with the teachings of McGrath et al., wherein McGrath teaches use of 3D scaffold mimics the natural extracellular matrix and provided ample surface area to allow cell to cell interaction at a tissue-like cell density that occurs in a blood brain barrier, with a reasonable expectation of arriving at the claimed invention.  Moreover, the skill artisan would have found it prima facie obvious to use a scaffold with about 90% porosity because, according to Baiguera et al., a micrometric fibrous scaffold supported cell adhesion, proliferation, cellular phenotype, spreading and allowed for cellular infiltration into the scaffold. Additionally, one of ordinary skill in the art would have found it prima facie obvious to use primary brain cells for the BBB model because Urich suggests these cells are inherently predisposed to forming the BBB structure. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 


Prior Art Rejection 2
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015, previously cited), McGrath et al. (PgPub US20070231887A1, Published 10/4/2007, previously cited), Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013); Reference 10 in IDS filed 1/29/2010, previously cited) and Baiguera et al. (Journal of Materials Science: Materials in Medicine volume 21, pages 1353–1362 (2010), previously cited) as applied to claims 1-2, 5-7, 10, 12-13 and 15-16 above, and further in view of Cucullo et al. (J Cereb Blood Flow Metab. 2011 Feb; 31(2): 767–777.).

Claim interpretation:  In view of the 112 (b) rejection above, claim 8 is interpreted as the porous scaffold is about 100–300 μm thick. 


The teachings of Bani et al., McGrath et al., Urich et al. and Baiguera et al. are relied upon as detailed above. However, none of the aforementioned references teach the scaffold
is between about 100-300μm thick (as in claim 8) and the cell population is cultured under shear stress (as in claim 23).
Before the effective filing date of the claimed invention, Cucullo et al. taught that because of the lack of in vitro alternatives, in vivo models are by far the most widely used, to study the function of specific pathological mediators of neuroinflammatory disorders and their role in the pathogenesis and progression of the disease. Static in vitro devices such as the Transwell system lacks the physiological conditions (e.g., the presence of intraluminal flow), to maintain the phenotypic characteristics of the vascular endothelium ex situ. However, Cucullo continues that recent developments in the field have allowed for the establishment of in vitro brain vascular systems that overcome most of these limitations and provide a quasi-physiological environment where ECs and astrocytes can establish a functional blood brain barrier (BBB) that closely mimics that in vivo. In particular, Cucullo points to the use of hollow fiber technology which has allowed the development of an artificial capillary system that provides a three-dimensional, fully controllable yet quasi-physiological environment where vascular ECs can be luminally exposed to physiological levels of flow and cocultured with abluminal astrocytes to form a functional BBB (Pg. 768, Col. 1, para. 1-2). 
Towards this, Cucullo reports a BBB model (DIV-BBBr) that incorporates modified hollow fibers that now feature transmural microholes (2 to 4 μm ∅) allowing for the transendothelial trafficking of immune cells. Cucullo teaches the basal membrane/ hollow fiber wall of the DIV-BBBr has a thickness of 150 μm (as in claim 8) (paragraph bridging Pg. 775 and 776). To form the BBB model, Cucullo teaches brain primary EC and astrocytes were subjected to a flow rate corresponding to a level of shear stress of 4 dyne/cm2 (as in claim 23c). Note that step (a) of claim 23 is taught in ‘Primary Art Rejection 1.’  Continuing, Cucullo adds that the pulsatile nature of flow produces a pattern of intravascular perfusion comparable to physiological blood flow in vivo (Pg. 769, Col. 1, para. 2) which aids in the production of a functional BBB (Pg. 773, Col. 2, last paragraph).
When taken with the teachings of Bani et al., McGrath et al., Urich et al. and Baiguera et al., wherein the combination teaches culturing endothelial cells, astrocytes and pericytes in a 3D porous scaffold consisting of fibers to form a BBB model, one of ordinary skill in the art would have found it prima facie obvious to size the fibers to about 150 μm and to subject the cells to a shear stress force, as taught by Cucullo et al. with a reasonable expectation of arriving at the claimed invention. The skilled artisan would have found it prima facie obvious to make this modification because Cucullo teaches endothelial cells and astrocytes exposed to a shear stress and cultured on 3D fibrous structure were able to form and differentiate into a functional BBB.
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 3
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015, previously cited), McGrath et al. (PgPub US20070231887A1, Published 10/4/2007, previously cited), Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013); Reference 10 in IDS filed 1/29/2010, previously cited) and Baiguera et al. (Journal of Materials Science: Materials in Medicine volume 21, pages 1353–1362 (2010), previously cited) as applied to claims 1-2, 5-7, 10, 12-13 and 15-16 above, and further in view of Yucel et al. (Biomacromolecules 2010, 11, 12, 3584–3591, previously cited).

The teachings of Bani et al., McGrath et al., Urich et al. and Baiguera et al. are relied upon as detailed above. And although McGrath teaches the scaffold is coated with an extracellular matrix, such as fibronectin, none of Bani et al., McGrath et al., Urich et al. and Baiguera et al. teach the concentration of the coating is between 1-20 μg/cm2 (as in claim 14).
Before the effective filing date of the claimed invention, Yucel et al. taught a microfibrous polymer scaffold suitable for neural tissue engineering (Abstract). Specifically, Yucel teaches for cell attachment the scaffolds were coated with fibronectin (5 μg/cm2) (s in claim 14). And after drying, the scaffolds were seeded with neural stem cells and astrocytes. Yucel teaches, compared to non-coated substrates, the cells attached well to fibronectin coated scaffolds (Pg. 3585, Col. 2 ‘2.3 Seeding of NSCs on Films and the Mats’).
When taken with the teachings of Bani et al. in view of Urich et al., McGrath et al. and Baiguera et al., wherein the combination teaches a scaffold-based BBB model, one of ordinary skill in the art would have found it prima facie obvious to coat the scaffold with fibronectin at a concentration of 5 μg/cm2. The skilled artisan would have found it prima facie obvious to make such a modification because Yucel teaches cells were able to adhere to a microfibrous scaffold when said scaffold was coated with fibronectin at a concentration of 5 μg/cm2.
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.
Prior Art Rejection 4
Claims 17 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015, previously cited), McGrath et al. (PgPub US20070231887A1, Published 10/4/2007, previously cited), Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013); Reference 10 in IDS filed 1/29/2010, previously cited) and Baiguera et al. (Journal of Materials Science: Materials in Medicine volume 21, pages 1353–1362 (2010), previously cited) as applied to claims 1-2, 5-7, 10, 12-13 and 15-16 above, and further in view of Di Cagno et al. (PgPub 20180031465A1, Filed 11/17/2015, previously cited).

The teachings of Bani et al., McGrath et al., Urich et al. and Baiguera et al. are relied upon as detailed above. And although the aforementioned references, in combination, teach the structure of claim 1, none of Bani et al., McGrath et al., Urich et al. and Baiguera et al. teach a container comprising the structure of claim 1, wherein the structure separates a first chamber located on a first side of the structure and a second chamber located on a second side of the structure; and wherein the first chamber contains a first liquid in contact with the first side of the structure, and the second chamber contains a second liquid in contact with the second side of the structure (as in claim 17) or a method of investigating the permeability of the blood brain barrier (as in claim 32).
Before the effective filed date of the claimed invention, and with regards to claim 17 and claim 32, Di Cagno et al. teaches a blood brain barrier assembly, for determining and measuring the permeability (Pg. 2, para. 17) of one or more drug candidates (i.e. test molecule (Pg. 4, para. 69) across a blood brain barrier (Pg. 4, para. 68), the barrier assembly comprising: a donor compartment (i.e. first chamber) for adding the drug candidate; an acceptor compartment (i.e. second chamber) for accepting the drug upon permeation across a barrier; and wherein the blood brain barrier separates the donor compartment and acceptor compartment (Fig. 1; Pg. 2, para. 29-32) and wherein both compartments are loaded with a liquid (Pg. 4, para. 58). Note that the breadth of claim 17 embraces a first and second liquid being the same liquid.   
When taken with the teachings of Bani et al., McGrath et al., Urich et al. and Baiguera et a., wherein the combination teaches culturing endothelial cells, astrocytes and pericytes in a porous scaffold to form a BBB model, one of ordinary skill in the art would have found it prima facie obvious to place the BBB model of Bani et al., McGrath et al., Urich et al. and Baiguera et al. in the chamber of Di Cagno et al. with a reasonable expectation of arriving at the claimed invention. The skilled artisan would have been sufficiently motivated to make such a modification because Di Cagno provides a simple means of drug screening, a use of the BBB model that was contemplated by Bani (see Bani at Pg.13, para. 168).  

Applicant’s arguments/Response to Arguments 
In order to practice compact prosecution, arguments set forth in the Response filed 8/8/2022 are addressed below. 


Applicant argues: As amended, claim 1 provides that the 3D cell growth material is a 'porous scaffold'. By the examiner's own admission, neither of Bani or Urich describe a porous scaffold within which the cells are distributed.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because this limitation is taught by McGrath et al. See Prior Art Rejection 1. 
Applicant argues: Claim 1 has also been amended to state that the cells used are "human primary derived non-immortalised cells." Bani only discloses the use of iPSC derived brain endothelial cells (BECs), which are distinct from the non-immortalised cells recited in the claims.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because this limitation is taught by Urich et al. See Prior Art Rejection 1.
Applicant argues: Initially, the Examiner has not accounted for all claim terms. Bani discloses TEER values in relation to a transwell model described therein comprising only a monolayer of human brain endothelial cells on a transwell membrane. A TEER value is not described in relation to any other model containing any other cell types. There is no disclosed TEER value for a BBB model comprising the cell population of all three types of cell in a 3D structure as claimed.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At para. 64 of the PgPub, Bani teaches the hBECs provided herein, when grown in a monolayer, exhibit a TEER of about 400-1200 Ω·cm2. Bani notes that the TEER value is measurement indicative of impermeability of an endothelial cell monolayer to ion diffusion.
Bani at para. 66 adds that the TEER value of a monolayer of the provided BECs may be increased by culturing the provided BECs in the presence of one or more co-culture cells. Thus, it is established that (1) the TEER value is a measurement of the impermeability of an endothelial cell (i.e. hBEC) monolayer, (2) hBECs grown in a monolayer exhibit a TEER of about 400-1200 Ω·cm2 AND (3) that the co-culture of said hBECs with cells such as pericytes and astrocytes only increases the TEER value. The teachings of Bani et al. read on the limitations of claim 1 (at least 450 Ω /cm2), claim 15 (450 Ω /cm2 and 1000 Ω /cm2) and claim 16 (700 Ω /cm2 and 800 Ω /cm2) because these values/ranges fall within the TEER value for the hbECS cultured as a monolayer (400-1200 Ω/cm2). This teaching, coupled with Bani’s explicit teaching that co-culturing of hBECs with other cells increases  the TEER value, reads on the claim limitations, absent evidence to the contrary. MPEP 2144.05 teaches that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
Applicant argues: Noting that claim 1, as amended, provides that the 3D cell growth material is a "porous scaffold," the Applicant respectfully disagrees with the Examiner's assessment of Urich and Bani. Urich specifically teaches that BBB models should be scaffold free in direct comparison to a transwell system, i.e. the same transwell system as used in Bani. In the conclusions of Urich, it is stated, "[t]here are significant alterations in expression levels of
cell surface receptors on the endothelial cells induced primarily by the presence of pericytes,
which is not detected in a standard trans-well setup (Fig. 5). Thus, this once more illustrates the importance of extensive and direct contacts between the cells and potentially also
underscores the requirement of a scaffold free system" (Urich, p. 7, left column). Therefore
one of skill in the art is taught against using a scaffold in a transwell system such as that of
Bani.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because at the bottom of Pg. 1, Urich expands on use of a scaffold-free system. Indeed, Urich notes that the self-assembling process is spontaneous and intrinsically programmed within each cell type. Notably, the formation of the MCS-BBB structure is completely independent of any scaffold support where the three different cell types directly determines all interactions (paragraph bridging Pg. 1 and Pg. 2). As such, Examiner disagrees with Applicant’s suggestion that Urich teaches away from using a scaffold. Rather, Urich teaches the formation of the BBB is intrinsically linked to the cells cultured. Moreover, with respect to Applicant’s argument regarding ‘extensive and direct contacts’ between the cells, this is addressed in McGrath et al. who specifically teaches their 3D scaffold mimics the natural extracellular matrix and provides ample surface area to allow cell to cell interaction at a tissue-like cell density that occurs in native tissues. 
Applicant argues: The skilled person is further taught against the combination of these documents due to the different cell types. Urich uses primary derived cells whereas Bani teaches explicitly against using primary derived cells. In paragraph [0053], Bani states that "[t]he present disclosure is based on the inventors' discovery that iPSCs derived from human amniotic fluid cells (AF-iPSCs) can be differentiated into brain endothelial cells (AF-iPSC-BECs),
comprising one or more different characteristics relative to primary BECs," and then
proceeds to explain in the following paragraphs the advantages in various markers that are
expressed in the iPSC derived cells. Still further the skilled person is taught against the
combination of these documents because Bani teaches that the only way to obtain a high
TEER value is to culture a monolayer of cells with no gaps that are tightly packed, see
[0076], [0100], and [0135] of Bani. Changing the monolayer to, e.g., a 3D model with the
cells distributed would leave gaps and would not retain the monolayer which Bani teaches is
very important for an accurate BBB model with high TEER.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. With respect to “different characteristics relative to primary BECs”, Bani lists them out in para. 5. Indeed, Bani notes such characteristics include: low cell yields, difficulties in accessing patient samples, patient-related heterogeneity, fast de-differentiation, and poor trans-endothelial electrical resistance. However, it is the Examiner’s opinion that none of these lend towards a “teaching away.” The Courts have consistently held that a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Nevertheless, Urich provides motivation to use primary cells by teaching the self-assembling process (of the BBB) is spontaneous and intrinsically programmed within each (primary) cell type.
With respect to Applicant’s arguments regarding obtaining a high TEER value with only a monolayer of cells with no gaps, Examiner disagrees with Applicant’s statement. Paragraphs cited by Applicant are copied below, in full. 

    PNG
    media_image5.png
    225
    558
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    133
    451
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    305
    489
    media_image7.png
    Greyscale





None of the paragraphs cited by Applicant disclose that the only way to obtain a high TEER value is to culture a monolayer of cells with no gaps that are tightly packed.  In fact, at para. 99, Bani explains that these “gaps” are gaps between BECs and that If one or more substantial gaps are present, the monolayer of BECs is not suitable for use in the BBB model. The use of a 3D scaffold would no way inhibit the cell-to-cell contact as Urich’s spheroidal model below shows.  

    PNG
    media_image8.png
    321
    603
    media_image8.png
    Greyscale

And as McGrath notes in para. 113-114 that “Endothelial cells will first be adhered to the lower surface of the filter with the insert inverted in a larger culture vessel..” and “….[endothelial cells will be] cultured until they have grown to confluence.”  Stated another way, the endothelial cells are cultured until said cells cover the entire surface~ and thus, leaving no gaps. 
Applicant argues: In short, McGrath describes a "device" that segregates cell types and it is such a device, not a "scaffold," that is used to segregate cell types to form an in vitro blood-brain barrier. While McGrath mentions a porous scaffold, McGrath never describes forming a BBB model using a scaffold. In fact, every time a BBB model is described in McGrath different
cell types are segregated by a membrane. Even if the skilled person were to use the porous
scaffold from McGrath, he would apply it using the rest of the teaching of McGrath which is
in combination with the membrane to separate the cell types, e.g., using a culture device that
includes first and second chambers separated by at least one nanoscale membrane positioned
between the first and second chambers. See para. [0083], examples 4 and 5, and claims 63
and 65.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At para. 95, McGrath describes a process for forming an in vitro vascular tissue model as depicted in Fig. 5. McGrath notes that a substrate is provided that possess at least one nanoscale membrane. The membrane can be released from the substrate using, e.g., a buffered oxide etchant for anywhere from about 5 to about 30 minutes. Water can be used to halt the etching process. Thereafter the released membrane is wrapped around a three-dimensional structure (e.g., a cylinder) to form a three-dimensional membrane structure that can be seeded with one or more cell types externally and internally of the structure. Fig. 5 is disclosed below.  At para. 91, McGrath teaches this device can be used to derive a blood brain barrier.  


    PNG
    media_image9.png
    752
    688
    media_image9.png
    Greyscale

With respect to the use of a membrane, note that McGrath teaches the membrane is porous and that the cells on opposite sides of the membrane are able to contact and/or communicate with each other through said plurality of pores (para. 20) located on the membrane.
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632